
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 46
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Mr. Yarmuth submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Restoring the democratic process by
		  providing that section 3(b) of H. Res. 5 shall have no force or effect during
		  the remainder of the 112th Congress.
	
	
		That section 3(b) of H. Res. 5 (relating to
			 budget enforcement powers of chair of the Committee on the Budget) shall have
			 no force or effect during the remainder of the 112th Congress.
		
